AO 722A
(Rev. 8/82)

 

Case 5:20-cv-00145-LGW-BWC Document 13 Filed 02/03/21 Page 1 of 2

In the United States District Court
For the Southern District of Georgia
Waycross Division

LEODIS TEEAGO MOBLEY, *
*
Plaintiff, * CIVIL ACTION NO.: 5:20-cv-145
*
Vv. *
*
BOBBY WATERS; and DOYLE WOOTEN, *
*
Defendants. *
ORDER

Before the Court are Plaintiff's Objections to the
Magistrate Judge’s Report and Recommendation dated January 11,
2020. Dkt. No. 10. In the Report, the Magistrate Judge
recommended the Court dismiss Plaintiff's claims against
Defendants in their official capacities but allowed Plaintiff to
proceed with his Eighth Amendment claims against Defendants in
their individual capacities. Dkt. No. 8, p. 1. Plaintiff's
objections to the Report are unresponsive and without merit, as
Plaintiff is permitted to proceed against Defendants in their
individual capacities and he presents no argument Defendants are
not entitled to immunity. Thus, Plaintiff's Objections are

OVERRULED.

 
AO 72A
(Rev, 8/82)

 

 

Case 5:20-cv-00145-LGW-BWC Document 13 Filed 02/03/21 Page 2 of 2

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge's Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff’s Objections. The
Court DISMISSES Plaintiff's official capacity claims against
Defendants for monetary damages. Plaintiff's excessive force

and deliberate indifference claims remafn pending. Dkt. No. 9.

    

SO ORDERED, this he Wes , 2021.

ae

ON. AXISE-GODBEY WOOD, JUDGE
IVED STATES DISTRICT COURT
THERN DISTRICT OF GEORGIA

 
